DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.
 
2. 	Claims 1-7 are pending in the application. 

Claim Analysis
3.	Summary of Claim 1:
A resin composition comprising: 

a thermoplastic resin; 

glass balloons; 

and silica particles, 

wherein a ratio of a content of said glass balloons is 10% by mass or more and 30% by mass or less when a total content of said thermoplastic resin and said glass balloons is 100% by mass, 

wherein a ratio of a content of said silica particles is 0.02 parts by mass or more and 5 parts by mass or less when the total content of said thermoplastic resin and said glass balloons is 100 parts by mass

wherein a value of D90'/D10' in the silica particles is 1.0 or more and 5.0 or less, wherein the value of D90' is based on a cumulative volume distribution diagram of a particle size distribution of the silica particles, a particle size at a cumulative percentage of 90% from a small diameter side, and wherein the value of D10' is based on a cumulative volume distribution diagram of a particle size distribution of the silica particles, the particle size at a cumulative percentage of 10% from the small diameter side.

 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US PG Pub 2001/0012862 A1 as listed on the IDS dated 7/20/2020) in view of Decker et al. (US PG Pub 2004/0241443 A1 as listed on the IDS dated 7/20/2020).
	Regarding claims 1, 4, 6 and 7, Maeda teaches liquid crystal polyester resin compositions comprising 100 parts by weight of a liquid crystal polyester resin thereby reading on the thermoplastic resin as required by the instant claim and 2 to 50 parts by weight of hollow glass spheres thereby reading on the glass balloons and the amount as required by the instant claim (claims 1 and 3). Maeda further teaches the materials for the hollow spheres includes silica in a mixture with glass [0029].
	Maeda does not teach the ratio of the silica particles to the total content of the thermoplastic resin.
	Decker et al. teach a silicon based powder coating composition comprising hollow glass particles [0031], polyester [0024] and silica, wherein the silica is present in a range from about 0.05 to 1% by weight thereby reading on the claimed range of 0.02 parts by mass or more and 5 parts by mass or less [0040]. Decker et al. offer the motivation of using the silica due to its ability to function as a flow additive and improve dry flow characteristics of the compositions [0040]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the silica of Decker et al. in the composition of Maeda, thereby arriving at the claimed invention.
	Maeda in view of Decker et al. are silent regarding the D90'/D10' value of the silica particles.
	However, Maeda teaches the average particle diameter of the hollow sphere used in the invention is important from the viewpoint of molding characteristics and mechanical strength [0030]. As such, the distribution of the particle diameter will affect the resulting molding characteristics and mechanical strength of the final product. Therefore, the particle diameter distribution of the silica can be optimized to reach the desired molding characteristics and mechanical strength via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative D90’/D10’ value of the silica particles for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claims 3 and 5, Maeda teaches the average particle diameter of the glass balloon is 20 and 40 µm [0051-0054] thereby reading on the claimed range of 5 µm or more and 500 µm or less. 
	
6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US PG Pub 2001/0012862 A1 as listed on the IDS dated 7/20/2020) in view of Decker et al. (US PG Pub 2004/0241443 A1 as listed on the IDS dated 7/20/2020) as set forth above for claims 1 and 3-7, and further in view of Kamo et al. (US PG Pub 2002/0193533 A1).
The disclosure of Maeda in view of Decker et al. and Kamo et al. is adequately set forth on pages 3-4 of the Office Action dated 10/25/2021 and is incorporated herein by reference.

	Maeda in view of Decker et al. teach the thermoplastic resin composition as set forth above and incorporated herein by reference.
	Maeda in view of Decker et al. do not particularly teach the particle size for the silica as required by the instant claim.
	Kamo et al. teach resin compositions comprising a liquid crystal polyester, glass microfibers, and silica (claims 1 and 13 and Examples), wherein the silica has a preferred particle size of 5 to 50 nanometers [0100] thereby reading on the claimed range. Kamo et al. teach the motivation of using the fine particle size for the silica due to its ability to offer improved flame retardancy and impact resistance [0100]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the particle size of Kamo et al. for the silica in the composition of Maeda in view of Decker et al., thereby arriving at the claimed invention.
 	 Response to Arguments
7.	Applicant's arguments and the affidavit filed 8/10/2022 have been fully considered but they are not persuasive. Regarding the rejections over Maeda, Decker and Kamo, Applicant states that when taken in combination or taken alone, the prior art references do not render the claimed resin composition obvious at least because the cited publications do not teach or suggest a value of D90’/D10’ in the silica particles. In response, attention is drawn to the rejection as set forth above, wherein Maeda offers the motivation of optimizing the particle diameter due to its ability to affect molding characteristics and mechanical strength. As such, it would have been obvious to one of ordinary skill in the art to optimize the particle size distribution of the silica particle to arrive at the desired molding characteristics and mechanical strength with routine optimization. 
	Applicant further states “the particle size distribution of the silica particles is sufficiently narrow and that the particle size of the silica particles are uniform on the whole. As a result, the adhesive strength of the molded product of the obtained resin composition can be made uniform on the whole regardless of the position of the molded product.”
	In response, attention is drawn to the case law wherein it has held that “a showing of unexpected results must be based on evidence, not argument or speculation”. See In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997).  The case law has held that arguments unsupported by comparative data were determined insufficient to overcome prima facie case of obviousness. As such, it is suggested that Applicant provide side by side comparative data demonstrating an unexpected, surprising result when the D90’/D10’ value for the silica particles are in the claimed range. 
	In regards to the affidavit, the unexpected results are not found to be convincing. The additional example 1 uses silica (2) which is RX-50 at 0.2 parts by mass, D90’/D10’ =4.2; and additional example 4 uses silica (4) SO-C5 at 0.2 parts by mass, D90’/D10’ =  1.3. The comparative example uses a combination of silica (2) at 0.18 parts by mass and silica (4) at 0.02 parts by mass, D90’/D10’ = 10.  It is acknowledged that the additional examples 1 and 2 demonstrate improved adhesive strength over the additional comparative example. However, it is unclear whether the improvement to the adhesive strength is due to the D90’/D10’ in the claimed range, or because of the use of the different amount and type of silica. In other words, this was not a single variable experiment. The types of silica and the amounts of silica were different between the additional example and the comparative example. The D90’/D10’ were different between the additional examples and the comparative example. As such, it is unclear that the improvement to the adhesive strength is due to the D90’/D10’ being in the claimed range. 
For these reasons, Applicant's arguments are not persuasive. 



Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763